Citation Nr: 1035048	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION


The Veteran served as a member of the Army National Guard of 
Kentucky on a period of active duty for training from May 1987 to 
August 1987, and served on active duty from September 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for schizophrenia.

The issue on appeal was previously before the Board in May 2006 
when it was remanded for additional evidentiary development and 
to cure a procedural error.  The issue on appeal was again before 
the Board in August 2009 when it was remanded to afford the 
Veteran the hearing he requested.  

In February 2006, the Veteran was provided a travel board hearing 
before a Veterans Law Judge.  Since the time of that hearing, the 
Veterans Law Judge who presided over the hearing has left the 
Board.  In June 2010, the Veteran provided testimony before the 
undersigned at a second travel board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

There is evidence of record indicating that the Veteran was in 
receipt of Social Security disability benefits beginning in 1993 
and ending in 2008.  When there is actual notice to VA that the 
appellant is receiving disability benefits from Social Security 
Administration (SSA), VA has the duty to acquire a copy of the 
decision granting SSA disability benefits and the supporting 
medical documentation relied upon.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Pursuant to a May 2006 remand, the RO was 
directed to obtain copies of the Veteran's Social Security 
Administration records for association with the claims file.  
Numerous attempts were made to obtain the outstanding records 
without success.  In a May 2009 Memorandum, the RO determined 
that the Social Security records were unavailable for review.  In 
June 2009, VA was again informed by SSA that attempts to obtain 
the Veteran's medical file were fruitless.  Significantly, the 
Veteran has not been provided with proper notification regarding 
the unsuccessful attempts to obtain the Social Security records.  

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, 
after making such reasonable efforts (as described in the 
section), is unable to obtain all of the relevant records sought, 
the Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Such a 
notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and 

(C) describe any further action to be taken by the 
Secretary with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as 
the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable 
efforts to obtain relevant non-Federal records, but is unable to 
obtain them, or after continued efforts to obtain Federal records 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA is required to 
provide the claimant with oral or written notice of that fact.  A 
record of any oral notice conveyed to the claimant must be made.  
For non-Federal records requests, VA may provide the notice at 
the same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the following 
information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the 
records; 

(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was 
unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible 
for providing the evidence. 

A review of the claims file reveals that VA has not complied with 
the duty to notify a claimant of the inability to obtain the 
Social Security records.  No letter has been sent to the Veteran 
which includes all of the above information with regard to VA's 
unsuccessful attempts to obtain the outstanding medical records.  
The Veteran must be provided with proper notice which complies 
with VA's duty to notify a claimant of the inability to obtain 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA 
and non-VA, should be obtained and added to 
the claims folder.

2.  The AMC/RO must inform the Veteran of the 
following: (a) the specific records the 
AMC/RO is unable to obtain as set out above; 
(b) the efforts that the AMC/RO made to 
obtain those records; and (c) any further 
action to be taken by the AMC/RO with respect 
to the claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The RO/AMC must provide this 
notice for all evidence which VA attempted to 
obtain without success during the course of 
the appeal.  The Veteran must then be given 
an opportunity to respond.  

3.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit requested on 
appeal is not fully granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained/action 
taken after the issuance of the last 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.  By this remand, 
the Board intimates no opinion as to any 
final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

